Citation Nr: 1028924	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for sebaceous cyst of the 
scrotum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from December 1968 to August 1971 
and from September 1974 to April 1976.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2004 by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).


FINDING OF FACT

The Veteran's sebaceous cyst of the scrotum is not manifested by 
a scar that is painful; productive of any limitation of motion or 
any limitation of any function; or manifested as a superficial 
unstable scar; or is deep or that causes limited motion in an 
area or areas exceeding 6 square inches (39 sq. cm.).  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's 
sebaceous cyst of the scrotum have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.118, Diagnostic Codes 7800, 7801, 7804, 7805, 
7819 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was originally granted service connection in this 
case in a rating decision dated July 1991.  The RO evaluated the 
Veteran's sebaceous cyst of the scrotum as a non-compensable 
disability, effective July 15, 1991.  In July 1992, the Veteran 
requested that the condition be revealuated.  As this document 
did not indicate disagreement with the rating decision, it was 
not a notice of disagreement.  38 C.F.R. § 19.118 (1991).  In 
November 1992, the RO issued a confirmed rating decision.  The RO 
informed the Veteran of this decision in the same month.  The 
Veteran did not file a notice of disagreement within one year.  
Accordingly that determination is final as well.  The Veteran 
submitted a statement to VA in May 2003 in which he requested a 
higher disability rating for residuals of his service-connected 
scrotal cyst.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
Based upon the guidance of the Court in Hart, the Board has 
considered whether staged ratings are appropriate in this 
instance.  The Board finds that staged ratings are not warranted 
in this case as the evidence does not show that a higher rating 
is warranted at any point in time covered by this appeal.

A sebaceous cyst disability is not specifically listed in the 
Rating Schedule, and the RO determined that the most closely 
analogous diagnostic code is 38 C.F.R. § 4.118, Diagnostic Code 
7819.  Diagnostic Code 7819 provides that benign skin neoplasms 
should either be evaluated based on disfigurement of the head, 
face, or neck under Diagnostic Code 7800; as scars under 
Diagnostic Codes 7801 to 7805; or based on impairment of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2008).

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7801 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  Scars that are superficial and do not cause 
limited motion may receive a 10 percent evaluation if the scar is 
at least 144 square inches.  Diagnostic Code 7802.  A superficial 
unstable scar or one that is painful on examination is also 
entitled to a ten percent evaluation pursuant to Diagnostic Codes 
7803 and 7804.  Diagnostic Code 7805 provides that other scars 
are to be rated on limitation of function of affected part.  38 
C.F.R. § 4.118.

Post-service treatment records reveal that the Veteran sought 
care for cysts and lesions on his groin, thighs, and buttocks on 
multiple occasions.  In June 2003, the Veteran was seen with two 
to three 1.5 cm firm, raised, mildly tender, nonerythematous 
cysts on his upper inner thighs bilaterally.  The assessment was 
questionable hidradenitis/furuncles/folliculitis.  In October 
2003, the Veteran was referred to the VA dermatology clinic for 
treatment of lesions on the thighs, groin, and gluteal fold.  He 
said he had the lesions for three to four months and that he had 
them before in 1994.  They were removed at the time but had 
returned.  The lesions reportedly drained pus and blood at times.  
He was noted to have three multiple large firm nodules in the 
right thigh and cystic scars in the groin and left gluteal fold 
with one nodule, no drainage.  The examiner diagnosed the Veteran 
as having hidradenitis suppurativa.    

The Veteran was afforded a VA Compensation and Pension (C&P) 
Examination in October 2003 in connection with this current 
claim.  The examiner noted that the Veteran had a 30-year history 
of hidradenitis suppurativa.  The Veteran reported painful, 
swollen, itchy cysts on the inner thighs and groin that 
interfered with daily activities, including walking.  He reported 
swelling as often as two times per week.  He had been on 
doxycycline and benzoyl peroxide wash for the past two months 
which helped a lot.  Upon physical examination, the examiner 
noted the presence of erythematous cysts on the inner thighs and 
groin, as well as "some scarring and sinus tracts."  The 
examiner diagnosed the Veteran as having hidradenitis 
suppurativa. 

The Veteran sought VA care in November 2003 after experiencing 
chronic hidradenitis suppurativa of the groin.  The Veteran 
indicated at that time that he was also worried about a hard, 
pea-sized lesion on the left side of his scrotum.  Upon physical 
examination, the examiner noted scarring of the inner thighs from 
previous lesions, but found no evidence of active drainage, pus, 
or fluctuance.  The examiner diagnosed the Veteran as having 
chronic hidradenitis suppurativa.  The Board notes that the cyst 
in service was on the right side of the Veteran's scrotum.  

A private medical opinion from H. Mitchell, M.D., dated February 
2004, indicates that the Veteran's hidradenitis suppurativa is 
not related to or caused by the scrotal cyst.  On the contrary, 
Dr. Mitchell indicated that these conditions have different 
pathophysiologies with HS considered to be a disorder of the 
apocrine glands while cysts originate from the implantation of 
epidermal elements in the dermis; many cysts were noted to 
originate in the interfundibular portion of the hair follicle. 

In June 2004, the Veteran was noted to have multiple sebaceous 
cysts on his on his bilateral lower extremities.  The Veteran 
sought additional VA care in October 2004 after having concerns 
of a "broken" cyst on his scrotum.  The Veteran reporting 
itching, but denied erythema or drainage at that time.  Upon 
physical examination, the examiner noted a one centimeter 
ruptured cyst in the right inguinal region.  The examiner noted 
that the area was tender to palpitation, and he observed the 
presence of clear serosanguinous drainage.  No evidence of 
erythema, discoloration, or oozing blood was noted.  The examiner 
diagnosed the Veteran as having a ruptured cyst in the right 
inguinal region.  "Inguinal" is defined as "pertaining to the 
groin," see Dorland's Illustrated Medical Dictionary 953 (31st 
edition 2007), while the scrotum is "the pouch that contains 
that testes and their accessory organs."  Id. at 1709.

The Veteran was afforded another VA C&P examination in February 
2007.  The Veteran provided a medical history of having a 
"boil" on the right groin that required incision and drainage 
in 1977.  Upon physical examination, the examiner noted the 
presence of numerous old scars from "discrete infections 
(boils)."  In the right groin at the fold adjacent to the 
scrotum, the examiner noted a less than one millimeter darkly 
pigmented opening.  No evidence of tenderness, groin nodes, or 
drainage was noted at that time.  The examiner diagnosed the 
Veteran as having hidradenitis suppurativa.  No references to the 
Veteran's scrotum are contained in the examination report.       

VA records show that in June 2008, the Veteran was seen with a 
growth on the backside of his left thigh.  The assessment was 
varicose veins.  

In August 2009 the Veteran was accorded another VA C&P 
examination.  During the examination the Veteran reported that he 
has not had a recurrence of infections (redness, warmth, 
drainage, or swelling) in the last 20 years.  He reported that he 
had a rash on the scrotum but that it was different from the 
cysts that he had during service.  He stated that the last rash 
was in 2003, at the time he was diagnosed with hidradenitis 
suppurativa.  Physical examination revealed no abdominal or flank 
tenderness.  The penis, testicles, and epididymis/spermatic 
cord/scrotum examinations were normal.  The examiner found no 
skin lesions or scars found over or on the scrotum.  There were 
skin findings at the groin between the thighs and the scrotum at 
the creases.  On the right, there were four linear pits/slits 
which measured 4 mm x 0.1 cm each.  On the left, there were three 
linear slits which measured 3 - 4 mm x 0.1 mm.  The examiner 
noted that they were slits, openings, and pits, not scars.  The 
examiner further noted there was no scarring, redness, drainage, 
erythema, or warmth associated with the slits.  The diagnoses 
were sebaceous cyst, resolved and without residuals; and chronic 
hidradenitis suppurativa of the bilateral groin creases.  The 
examiner found that there was clear documentation of an isolated 
sebaceous cyst on the right scrotum while in service and that 
there was no mention at all of chronic hidradenitis suppurativa 
while in service.  The examiner further stated that the sebaceous 
cyst and hidradenitis suppurativa occurred at different times and 
have different symptoms.  The cyst resolved and the hidradenitis 
suppurativa came later and was under control at the time of 
examination.  The pea sized lesion from November 2003 was not 
present during the current examination.  The examiner further 
stated that there was no scarring on the scrotum and that the 
slits from hidradenitis suppurativa were not from prior treatment 
of cysts.  

In the substantive appeal, the Veteran stated that he received 
treatment at various VA medical facilities for "swelling and 
infection, and draining of the inguinal section of the scrotum."  
The Veteran further indicated that the "cysts" often have to be 
lanced or burst on their own.  This condition made walking 
difficult, according to the Veteran.  VA medical records dating 
from April 2007 to November 2009 show no complaints of or 
treatment for cysts on the scrotum.  

The Board finds that since the most probative evidence shows that 
the Veteran's sebaceous cyst of the scrotum resolved, is not 
shown to be deep, and does not cause limitation of motion, and 
therefore it does not meet the criteria for a 10 percent or 
higher disability rating under Diagnostic Code 7801.  The Veteran 
does not meet the criteria for a 10 percent rating under 
Diagnostic Code 7802 since there is no scar related to the 
service-connected disability that is at least 144 square inches.  
In addition, the Board notes that the Veteran does not meet the 
criteria for a 10 percent rating under Diagnostic Code 7803 since 
there is no evidence that the service-connected cyst of the right 
side of the scrotum is manifested as a superficial unstable scar.  
There is also no evidence that it is manifested as a superficial 
scar that is painful on examination for a 10 percent disability 
rating under Diagnostic Code 7804.  While examiners have noted 
tenderness, it has not been with respect to the service-connected 
scrotal cyst.  As stated previously, there is no limitation of 
motion so the Veteran does not meet the criteria for a 10 percent 
rating under Diagnostic Code 7805.  The Board finds the 2009 VA 
examiner's report more probative than the Veteran's lay 
statements concerning the severity of the service-connected 
scrotal condition as the Veteran has co-existing conditions in 
the inguinal and upper thigh area.  Accordingly, the examiner's 
reports of symptoms and signs associated with the service-
connected condition and the nonservice-connected conditions are 
most probative as the examiner has medical training and is able 
to distinguish the findings attributable to various conditions.  

Moreover, the Board finds highly probative the 2009 VA examiner's 
report and the private medical opinions which indicate that the 
hidradenitis suppurative came after the right scrotal cyst in 
service and is not related thereto.  To the extent that the 
Veteran had a pea sized lesion on the left side of his scrotum 
which was found to be tender, it is noted that the service 
treatment records show that he had a cyst on the right lateral 
aspect of the scrotum and that is the condition has been service 
connected.  The VA examiner was unable to assess the left-sided 
lesion since it was no longer present at the time of the 2009 
examination.  In June 2003, tenderness with respect to lesions in 
the upper thigh region was noted, however, the diagnosis provided 
for the lesions several months later was hidradenitis 
suppurative.  The Veteran in October 2004 had concerns of a 
"broken" cyst on his scrotum and the examiner noted a one 
centimeter ruptured cyst in the right inguinal region.  The 
examiner noted that the area was tender to palpitation.  The 
examiner diagnosed the Veteran as having a ruptured cyst in the 
right inguinal region, however, this inguinal cyst is in a 
different area than the service-connected right scrotal cyst.  
"Inguinal" is defined as "pertaining to the groin," see 
Dorland's Illustrated Medical Dictionary 953 (31st edition 2007), 
while the scrotum is "the pouch that contains that testes and 
their accessory organs."  Id. at 1709.

In sum, the Board finds that the evidence does not show that a 
compensable rating for a sebaceous cyst of the scrotum is 
warranted for any period of time that is covered by this appeal.  

Effective October 23, 2008, the Diagnostic Codes were amended.  
However, the amendments are only applicable to cases where the 
claim was received on or after October 23, 2008, or if the 
veteran requests review under the new regulations.  See 73 Fed. 
Reg. 54708 (Sept. 23, 2008).  Neither situation is applicable in 
this case.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, the 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

There is no showing of an exceptional disability picture and no 
indication as to why his condition is not properly rated pursuant 
to the schedular rating criteria.  Moreover, marked interference 
with his earning capacity or employment has not been reported or 
shown, nor has the condition been shown to necessitate frequent 
periods of hospitalization.  The Board therefore finds that the 
impairment resulting from the Veteran's sebaceous cyst of the 
scrotum is rated under the schedular criteria.  Referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in September 2003 apprised the Veteran 
of the information and evidence necessary to substantiate his 
claim for an increased rating for the sebaceous cyst of the 
scrotum.  He was advised of the evidence that VA would seek to 
provide and of the information and evidence that he was expected 
to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed 
of how VA establishes disability ratings and effective dates in a 
letter dated in March 2006.  Dingess/Hartman, 19 Vet. App. 473.  
Although the March 2006 letter was issued after the rating 
decision, the Veteran was provided with a sufficient period of 
time in which to respond to the letter, and the case was 
thereafter readjudicated by way of the statement of the case.   

In March 2008, the Board remanded the case for further 
development.  On remand, the requested VA medical records were 
obtained and the Veteran was provided an examination that 
substantially complied with the request set forth in the remand.  
Accordingly, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand orders 
and no further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  

Regarding the duty to assist, service treatment records and VA 
treatment records have been obtained and made a part of the 
record.  The Veteran was also accorded multiple C&P examinations; 
the reports of which are of record.  There is no indication in 
the record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  

Taking all of the above into consideration, the Board concludes 
that VA has satisfied both duties to notify and assist.  
Accordingly, the Board concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the Veteran 
under Bernard, 4 Vet. App. 384.


ORDER

Entitlement to a compensable disability rating for sebaceous cyst 
of the scrotum is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


